 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LELAND MCCALL,                                    No. 2:18-cv-1927 WBS DB PS
12                      Plaintiff,
13           v.                                         ORDER
14    UNITED STATES DEPARTMENT OF
      VETERANS AFFAIRS,
15
                        Defendant.
16

17          Plaintiff is proceeding in this action pro se. This matter was, therefore, referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

19          On July 12, 2018, plaintiff filed a complaint alleging that the Department of Veterans

20   Affairs refused to reimburse plaintiff for medical expenses. (Compl. (ECF No. 1) at 5.) The

21   complaint seeks monetary damages. (Id. at 6.) On August 14, 2018, plaintiff filed a purported

22   proof of service of the complaint on the defendant. (ECF No. 4.) On February 25, 2019, plaintiff

23   filed a motion for default judgment and noticed the motion for hearing before the undersigned on

24   March 29, 2019. (ECF No. 9.) There has been no appearance by the defendant.

25          An action based on the negligent or wrongful conduct of a government employee must be

26   brought against the United States as a claim pursuant to the Federal Tort Claims Act, (“FTCA”),

27   28 U.S.C. §§ 2671-2680; see also Kennedy v. U.S. Postal Service, 145 F.3d 1077, 1078 (9th Cir.

28   ////

                                                       1
 1   1998) (“the United States is the only proper party defendant in an FTCA action”).1 And “[a]

 2   federal court does not have jurisdiction over a defendant unless the defendant has been served

 3   properly under Fed. R. Civ. P. 4.” Direct Mail Specialists, Inc. v. Eclat Computerized

 4   Technologies, Inc., 840 F.2d 685, 688 (9th Cir. 1988).

 5          Pursuant to Rule 4 of the Federal Rules of Civil Procedure:

 6                  To serve the United States, a party must:
 7                  (A)(i) deliver a copy of the summons and of the complaint to the
                    United States attorney for the district where the action is brought--or
 8                  to an assistant United States attorney or clerical employee whom the
                    United States attorney designates in a writing filed with the court
 9                  clerk--or
10                  (ii) send a copy of each by registered or certified mail to the civil-
                    process clerk at the United States attorney’s office;
11
                    (B) send a copy of each by registered or certified mail to the Attorney
12                  General of the United States at Washington, D.C.; and
13                  (C) if the action challenges an order of a nonparty agency or officer
                    of the United States, send a copy of each by registered or certified
14                  mail to the agency or officer.
15   Fed. R. Civ. P. 4(i)(1).

16          Here, plaintiff’s proof of service reflects service on “UNITED STATES DEPARTMENT

17   OF VETERANS AFFAIRS” employee “JANE DOE.” (ECF No. 4.) Plaintiff, therefore, has not

18   properly served the defendant. Plaintiff’s motion for default judgment will be denied without

19   prejudice to renewal, and plaintiff will be granted an additional 30 days to properly serve the

20   defendant.
21          Accordingly, IT IS HEREBY ORDERED that:

22          1. Plaintiff’s February 25, 2019 motion for default judgment (ECF No. 9) is denied

23   without prejudice to renewal;

24   ////

25

26
     1
       Plaintiff is also advised that “a FTCA action ‘shall not be instituted’ against the United States
     unless the claimant first presents his claim to the ‘appropriate federal agency’ and the claim is
27   denied.” Wilson v. Drake, 87 F.3d 1073, 1076 (9th Cir. 1996) (quoting Meridian Int’l Logistics,
     Inc. v. United States, 939 F.2d 740, 743 (9th Cir. 1991)). The requirement is jurisdictional and
28   “must be strictly adhered to.” Jerves v. United States, 966 F.2d 517, 521 (9th Cir. 1992).
                                                       2
 1           2. The March 29, 2019 hearing of plaintiff’s motion is vacated; and

 2           3. Plaintiff is granted thirty days to properly serve the defendant.

 3   Dated: March 21, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21   DLB:6
     DB/orders/orders.pro se/mccall1927.mdj.den.ord
22

23

24

25

26
27

28

                                                        3
